Case 8:20-cv-01120-JSM-TGW Document 30 Filed 12/29/20 Page 1 of 2 PageID 534




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

      Plaintiff,

v.                                                     Case No: 8:20-cv-1120-T-30TGW

TURBO GLOBAL PARTNERS, INC. and
ROBERT W. SINGERMAN,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Thomas G. Wilson (Dkt. 29). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 29) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.
Case 8:20-cv-01120-JSM-TGW Document 30 Filed 12/29/20 Page 2 of 2 PageID 535




      2.     Plaintiff’s Motion for Civil Monetary Penalties against Defendants Turbo

             Global Partners, Inc. and Robert W. Singerman (Dkt. 20) is granted.

      3.     Defendants’ Motion to Waive Penalties (Dkt. 23) is denied.

      4.     The Court assesses a civil monetary penalty of $150,000 against Defendant

             Robert W. Singerman and $700,000 against Defendant Turbo Global

             Partners, Inc. for the reasons stated in the Report and Recommendation.

      5.     The Court retains jurisdiction over this case for a period of one (1) year from

             the date of this Order.

      6.     The Clerk of Court is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 29th day of December, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
